Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 06/22/2022 have been fully considered and are persuasive. The claims have been amended to recite a plurality of unidirectionally aligned fused polyolefin fibers. The closest prior art reference is Park (US 2005/0197020), as detailed in the previous Office action. Applicant argues that the Park reference does not teach fused fibers and that the fused nature of the fibers not only defines the materials present in the precursor sheets, but also impacts how the fibers behave during stacking and pressing such that characteristics of the final product are also impacted by the fibers being fused. Examiner agrees. There is no teaching or suggestion in the prior art which would lead one of ordinary skill in the art to form a molded article by providing precursor sheets comprising layers of unidirectionally aligned fused polyolefin fibers absent a bonding matrix and a layer of adhesive, stacking said precursor sheets to form a stack with 5 to 12 wt% adhesive, pressing the stack a pressure of at least 8 MPa and a temperature of from 1 to 30°C below the melting point of the fibers, and cooling the stack to a temperature of at least 50°C below the melting point of the fibers while maintaining pressure as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746